DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
Claims 1-7, 9-11, and 13-17 are pending in the application.
The 112(b) rejection of claim 14 is withdrawn in view of the amendment.

Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered and are addressed with the newly cited reference below.  While Murcia does not explicitly teach the use of sedimentation and filtration together, such would have been obvious in view of Konishi as discussed below.
Regarding allegations of unexpected results, such arguments are not persuasive.  See MPEP 716.02 for discussion of unexpected results and the level of support required.  It is not clear how the disclosed results differ from what would be expected through a combination of flocculation, sedimentation, and filtration; the purpose of the flocculation as in Murcia would be to reduce the concentration of hydrophobic materials through dosing of an appropriate chemical such as a flocculant, and thereafter separate through clarification or the like.  The specific use of clarification in combination 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-3, 5, 7, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Murcia et al (US PGPub 2013/0078730 A1) in view of Konishi et al (US PGPub 2014/0277746 A1) or, in the alternative, over Murcia et al in view of Konishi et al and Jansson et al (US PGPub 2013/0153510 A1).
	With respect to claims 1 and 14, Murcia teaches a process of monitoring water quality to detect contaminants, including in an on-line manner [Abs], e.g. the level of hydrophobic contaminants in the process stream [0033].  The monitoring process may be employed for the sake of controlling the dosing of a functional chemical such as a flocculant [0008] or coagulant [0059] and may be employed on influent or effluent to a separation process such as a clarifier or membrane device [0038].  In general, the method is characterized as one useful for controlling wastewater treatment processes [0019].
	Regarding the requirements that the conditions are monitored and targeted by using fluorescence to determine hydrophobicity and using light scattering to determine amount or count of particles.  Murcia teaches both measuring the turbidity to determine an amount of particles, and measuring fluorescence or the like (and using the two measurements in combination to produce a corrected measurement overall) [0007].
	Regarding the specific use of scattering, Murcia teaches that the purpose of the turbidity/count is to correct for scattering [0007] such that scattering measurements may be considered implicit.
	Alternatively, if this is not sufficient to satisfy the claim requirements, at minimum the claimed invention would have been obvious; because Murcia specifically desires correction of light scattering, 
	Regarding the hydrophobic conditions being “monitored and targeted,” as above the purpose of the system is to control dosing of treatment chemicals e.g. coagulants/flocculants or the like, which necessarily requires a target value to attempt to reach after monitoring and dosing.
	Applicant amended to require that the separation process includes a first stage with a flotation or sedimentation step and a second stage with a filtration step, and that the process causes a decrease in the amount or count of particles.  Murcia broadly suggests flotation and/or sedimentation (i.e. DAF, clarifiers, basins) and filtration (membranes) [0038] and more particularly discusses monitoring the influent of a clarifier [0049], which at minimum suggests sedimentation.  Murcia does not explicitly teach a combination of two stages including a first stage flotation/sedimentation and a second stage filtration.
	However, the use of sedimentation in combination with filtration is well known in the art for water treatment, including water treatment employing coagulation/flocculation methods.  Konishi teaches a system in which a controller monitors water quality to control a chemical injection rate [Abs] e.g. for flocculation [0010, 0075] and which employs a sedimentation tank (15) and a membrane filtration step (17) [0089, Fig. 3].  In general, treatment methods are combined in order to provide water of sufficient quality in useful applications [0002], and the combination allows for sedimentation to remove grown flocs while filtration removes unsettled flocs and other particles [0004].
	It would have been obvious to one of ordinary skill in the art to modify Murcia’s taught process to include a separation process including both sedimentation and filtration because, as in Konishi, both 
	Regarding the amount or count of particles decreasing, as above sedimentation is used to remove flocs, and filtration to remove unsettled flocs or other particles.  As such, these would reduce the amount or count of particles.  Regardless, removal of contaminant particles is the purpose of a water purification process.
	With respect to claim 2, flotation (DAF), sedimentation (clarification), and filtration (membranes) are all taught by Murcia [0038].
	With respect to claim 3, the purpose of dosing chemicals (e.g. flocculant) is to remediate the presence of the detected contaminant i.e. to reduce the level of hydrophobic conditions when hydrophobic contamination is the contamination of interest [0008].
	With respect to claim 5, as best understood the process is at minimum designed to detect the hydrophicity of the water stream or of particles therein [0033], although there is also suggestion for determining the degree of hydrophobicity [0034, 0041] based on variations in intensity.
	With respect to claim 7, Murcia teaches that detection may occur both before and after addition of a functional chemical such as a flocculant [0037].
With respect to claim 11, as above Murcia teaches that a dosing may be controlled by way of the on-line measurements for e.g. dosing of a flocculant or the like [0008], specifically “using control equipment in information connection with the detections” to release chemicals based on the received data.
	Applicant amended similar to the amendments to claim 1.  As above, the use of scattering to provide the “amount” and turbidity measurements is implicit or at minimum obvious over Murcia, which specifically requires correcting for scattering, particularly in view of Jansson given that scattering is known in the art as a useful means of determining turbidity.
	With respect to claim 16, given the broadest reasonable interpretation, the purpose of the control may be considered as optimizing hydrophobic conditions in a following step i.e. dosing chemicals at a rate sutiable for remediation of particular contaminates.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murcia et al (or Murcia et al in view of Jansson et al) in view of Konishi et al, further in view of Vahasalo et al (US PGPub 2015/0114094 A1).
	With respect to claim 4, Murcia teaches as above but does not specify fractioning a sample into two or more particle populations according to size or mass.
	However, Vahasalo teaches a similar system tor analyzing a liquid sample containing solid matter [Abs] which may act to detect light scattering, turbidity, fluoerescence, hydrophobicity, etc. [0079] and which is contemplated as useful for effecting control of processes such as water treatment processes, in particular for controlling the dosage of chemicals in such processes [0080-0083].  The system is suitable for use in a continuous manner i.e. as an on-line measurement system [0026].  The system works by separating the sample into fractions based on size and/or mass [Abs] because in many cases the amount and size distribution of the particles, in addition to their other properties, are considered important variables that effect downstream process stages [0004].

	With respect to claim 16, Murcia teaches as above but is silent to specific industries in which the process may occur.  Murcia does teach that the process may be employed to measure the presence of e.g. oil in the water [Abs] or grease, which may at minimum suggest the oil, mining, or food industries given the broadest reasonable interpretation.
	Additionally, Vahasalo teaches that the similar taught process is useful in industries such as oil and mining, water treatment, and the forest industry i.e. pulp and paper industry, where particle agglomeration may be a considerable variable which must be controlled [0004].
	As such, it would have been obvious to one of ordinary skill in the art to employ the combined system in those industries in order to gain the benefit of efficiently controlling water treatment and accurately characterizing the presence of oil, grease, fats, or wood- and paper-related components which require remediation.
Claims 6, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Murcia et al (or Murcia et al in view of Jansson et al) in view of Konishi et al and Vahasalo et al, further in view Tada et al (US PGPub 2011/0203977 A1) and Shafer et al (US PGPub 2010/0038310 A1).
	Murcia and Vahasalo teach as above, including at least the suggestion that the processes may employ e.g. membrane filtration as aspects of water treatment systems.  Further, Vahasalo specifically teaches that contaminant categorization is useful because agglomeration may be an issue for 
	Prevention or decrease of fouling in a membrane system would appear to be an inherent or at least implicit result of employing coagulant, flocculant, and the like on wastewater systems containing oil, paper-related species, etc. when those systems also contain downstream membrane separations.
	Regardless, the use of upstream treatments e.g. flocculation and coagulation, and the fouling potential of species such as oils or the like, is well known in the art, and when using downstream membrane filtration for water treatment it would have been obvious to one of ordinary skill in the art to configure the upstream treatment (e.g. use of flocculant or the like) to mitigate fouling by enhancing removal of such species.
	See e.g. Tada, which teaches filters [Abs] and teaches that various substances may be known to foul membranes but which may be mitigated by the use of e.g. flocculants which adsorb those species and reduce the membrane fouling effect [0057].  In situations where species are not sufficiently mitigated by way of the flocculant or the like are still gradually able to foul the membranes or filters, Tada teaches that membrane cleaning/backwashing may be effected, by way of a washing liquid e.g. an air-water mixture [0069], to counteract this fouling.
	See also Shafer, which teaches multistage water treatment, and teaches that certain species may be known to foul membranes which would otherwise be used for treatment [0006, 0033-0034] and which therefore employs upstream treatments including e.g. flocculation and DAF upstream of the membranes [0047-0049].  The membranes may also include a backwashing capability, the cycle of which may be triggered based on the water quality in the system e.g. with a turbidity meter [0050].
	It would have been obvious to one of ordinary skill in the art to ensure that the treatments controlled by the combined process of Murcia are effective to at least reduce downstream fouling, because as in Tada and Shafer, such would be an expectation in the art for upstream flocculation and .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Murcia et al (or Murcia et al in view of Jansson et al) in view of Konishi et al and Vahasalo et al, further in view of Joensuu et al (US PGPub 2015/0147814 A1 – also available as WO 2015/075319 A1).
	Murcia and Vahasalo teach as above.  As above at least Murcia teaches that fluorescence intensity correlates with hydrophobicity, and Vahasalo teaches fractionation to develop populations of particles based on size and/or mass.  They do not specifically teach integrating an intensity measurement to characterize the hydrophobicity of a population.
	However, Joensuu teaches a system related to the Vahasalo system for particle/contaminant measurement and characterization [Abs] and teaches that for characterization of hydrophobicity, a dye such as Nile red may be added and may provide a fluorescence which correlates with a degree of hydrophobicity [0035] and that the system may employ software which may determine the overall hydrophobicity of a population (fraction) by producing a cumulative sum of the intensity signal (potentially with correction based on turbidity) [0047].  This is properly integrating a measured fluorescence.
	In view of the above, it would have been obvious to one of ordinary skill in the art to provide such calculations in the combined system of Murcia because, as above, Murcia already teaches the relationship between hydrophobicity and intensity and, in view of Vahasalo, characterizing separate populations of particles may provide useful information for managing treatment operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777